Bardeen, J.
I dissent from the decision of the majority of the court, on the ground that plaintiff’s statement of how the accident occurred is so improbable as to be beyond belief. He had climbed the semaphore pole. His right foot was resting on one of the rungs. His left leg was thrown around the pole. His left arm was also around the pole, holding the bottom of the lantern in his hand to the right *145of the pole. While in that position he grasped the projecting prong of the rung on the right, which was about breast • high, with the third and fourth fingers of his right hand, and was scratching a match, when this rung came out, and he fell backwards, turned over once, was caught by his overcoat sleeve on one of the lower rungs, and recovered himself before he reached the ground. He claims that he was strained and wrenched so as to cause a rupture. He went back to the depot, eighty or one hundred rods distant, took care of the trains, and then went back to the pole and drove in the rung with a big monkey wrench. The accident is said to have happened at about 11:30 at night. This is all the testimony as to how the accident occurred. To my mind, it needs but a glance at this testimony to demonstrate the utter impossibility of the plaintiff’s being injured in the manner he said he was. His weight must necessarily have been resting on his right foot. His left leg and arm being around the pole, and the rung that came out being driven into the pole at right angles to the position in which he stood, it seems utterly impossible for him to have restéd any weight thereon that would disturb his equilibrium if it gave way. The case comes clearly within the rule that a jury is not warranted in finding the existence of facts, on the positive testimony of a witness, which are contrary to matters of common knowledge or to all reasonable probabilities. Badger v. Janesville Cotton Mills, 95 Wis. 599; Flaherty v. Harrison, 98 Wis. 559; Payne v. C., R. I & P. R. Co. 39 Iowa, 523; Thompson v. Pioneer-Press Co. 37 Minn. 285. The judgment ought to be reversed.